United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3768
                                  ___________

Michael B. Brown,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
ADM Milling Company,                   *
                                       *      [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: January 7, 1999
                             Filed: January 19, 1999
                                 ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Michael B. Brown appeals the district court&s1 dismissal of his employment
discrimination action. After careful review of the record and Brown&s brief, we
conclude further briefing would serve no useful purpose and affirm for the reasons
stated by the district court. See 8th Cir. R. 47A(a).




      1
       The Honorable E. RICHARD WEBBER, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-